In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No.
06-10-00213-CR
                                                ______________________________
 
 
 
                                                                        IN
RE:
BRIAN
KEITH MELTON
 
 
                                                                                                  

 
                                                                                                                            

                                                     Original
Mandamus Proceeding
 
                                                                                                  

 
 
 
 
                                          Before
Morriss, C.J., Carter and Moseley, JJ.
                                            Memorandum
Opinion by Justice Moseley
                                                                              
                                                                              




                                                      MEMORANDUM
OPINION
 
            Brian Keith Melton has petitioned
this Court for mandamus relief, in regard to motions he filed in the trial
court seeking judgments nunc pro tunc in trial court cause numbers 20,570 and
20,572.  
            Melton has addressed both trial
court causes in a single petition, and the issues and facts in the two cases
are the same.  For the reasons stated in
our opinion of this date in In re Brian
Keith Melton, cause number
06-10-00212-CR, we deny the requested relief. 

 
 
 
                                                                                    Bailey
C. Moseley
                                                                                    Justice
 
Date
Submitted:          December 1, 2010
Date
Decided:             December 2, 2010
 
Do Not
Publish           
 
 
 
.